Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the chamfered portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites that there are multiple chamfered portions on each sipe with at least one chamfered portion on both the leading and the trailing edge. With the recitation in claim 2 of ‘the chamfered portion’ it is unclear about whether the width limitation is referring to only a single chamfered portion or all of the chamfered portions on the sipe. For examination purposes, the claim will be interpreted as the recitation in line 6 reciting ‘the chamfered portions’.
Claims 5 and 8 recite the limitations "the chamfered portion" in line 2 and “the sipe” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites that there are multiple chamfered portions on each sipe with at least one chamfered portion on both the leading and 
Claims 5 and 8 recite the limitation ‘are configured by the chamfered portion of the sipe’ in line 2. It is unclear what ‘configured by’ means in this context is. For examination purposes, the claim will be interpreted as the recitation in line 2 reciting ‘consist of the chamfered portions of the sipes’. 
Claims 6 and 7 are indefinite as they depend on an indefinite base in claim 2 and fail to cure the deficiencies of said claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0039249 A1) in view of Miyazaki et al. (US 2010/0084062 A1).
Regarding claim 1, Takahashi teaches a pneumatic tire (Para. [0012]) with a designated mounting direction with respect to a vehicle (Para. [0014]) comprising, in a tread portion (Fig. 1, Ref. Num. 2), main grooves extending in a tire circumferential direction (Fig. 2, Ref. Num. 20) and  a sipe extending in a tire lateral direction (Fig. 2, Ref. Num. 24) disposed in ribs (Fig. 2, Ref. Num. 21, 23a, 23b) defined by the main grooves (Fig. 2, Ref. Num. 20); wherein the sipe comprises an edge on a leading side and an edge on a trailing side (Fig. 2, Ref. Num. 24). Takahashi also teaches that there are more sipes on the inside of the tire (Fig. 2, Ref. Num. 23a, 24; Para. [0015]) than on the outside of the tire (Fig. 2, Ref. Num. 23b, 24; Para. [0015]) However, Takahashi does not teach that these sipes contain chamfered edges on both the leading and the trailing edge.
In an analogous art, Miyazaki teaches lateral sipes (Fig. 1, Ref. Num. 5) wherein the sipe contains an edge on a leading edge and on a trailing edge (Fig. 1, Ref. Num. 5), the edge on the leading edge and the edge on the trailing edge each comprise a chamfered portion (Fig. 3, Ref. Num. 6) shorter than a sipe length of the sipe (Fig. 3, Ref. Num. 5) and  a non-chamfered region (Fig. 3, Section opposite the wide portion 6) in which other chamfered portions are not present is provided at portions facing the chamfered portions of the sipe (Fig. 3, Ref. Num. 6). When theses sipe chamfers taught by Miyazaki are placed on the sipes of Takahashi, a total projected area of the chamfered portions located on a vehicle mounting inner side, Ain, and a total projected area of the chamfered portions located on a vehicle outer side, Aout, satisfy the relationship Ain > Aout since Takahashi teaches more sipes being located on the inner half of the tire than the outer half.

Regarding claim 2, Miyazaki teaches a maximum depth x of the sipe of 6.3 mm (Para. [0038], [0040]) and a maximum depth y of the chamfered portions of 2 mm (Table 1, Example 1) that satisfy a relationship x*0.1 ≤ y ≤ x*0.3 + 1.0. With a depth x of 6.3 mm, the depth y must be within a range of 0.63 mm and 2.89 mm, which the depth y taught by Table 1 Example 1 of 2 mm is within the range of. Miyazaki also teaches that a sipe width is constant in a range from an end portion located on an inner side in a tire radial direction of the chamfered portion to a groove bottom of the sipe (Fig. 3, Ref. Num. 5).
	Regarding claims 3 and 6, Takahashi in view of Miyazaki teaches that the total projected area Ain of the chamfered portions located on the vehicle mounting inner side and the total projected area Aout of the chamfered portions located on the vehicle mounting outer side satisfy 3% ≤ (Ain – Aout)/Ain X 100% ≤ 50%.  Table 1, Examples 1-3, shows that the sipe density of the inside mediate rib is 1.25 and the sipe density of the outside mediate rib is 0.75. Since the chamfers taught by Miyazaki have the same amount of chamfers on every sipe, the ratio of inner and outer chamfer area will be the same as the ratio of inner and outer sipe density. Using the sipe densities taught by Takahashi, (Ain – Aout)/Ain X 100% for Takahashi is 40%, which is within the range recited in the instant claims.
Regarding claims 4 and 7, Takahashi teaches that the sipe is disposed in two or more ribs (Fig. 2, Ref. Num. 21, 23a, 23b, 24) defined by the main grooves (Fig. 2, Ref. Num. 20).
Regarding claims 5 and 8, Miyazaki teaches that all chamfered portions are configured by the chamfered portion of the sipe (Fig. 2, Ref. Num. 5, 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi (US 2019/0001753 A1) teaches sipes with both chamfered and non-chamfered section on both sides of the sipe, with different amounts of chamfering on different sides of the tire.
Rodewald (EP 0847878 A2) teaches blocks comprising sipes with both chamfered and non-chamfered section on both sides of the sipe, with different amounts of chamfering on different sides of the tire, but is unclear to the amount difference between the two sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749